Title: To Thomas Jefferson from Thomas Williams, 24 September 1808
From: Williams, Thomas
To: Jefferson, Thomas


                  
                     To The Honourable Thos. Jefferson 
                     
                     
                     On Board H.M. Ship Salvadore Del Munde Plymouth 24th. Sept. 1808
                  
                  I have taken upon me the Liberty of Addressing these few Lines to you—I—Hoping your Honour will have the goodness to See into my Distressed Situation as I am an American Born in Queen Ann’s County in Mary Land—and as an American Protection given to me at Boston in the year of our Lord 1 Thousand & Hundred and 6—on April the 18th. and Filled up and Signed By John Gardner Not—pub: and Justice of the Peace and When I Came to Liverpool in Great Britain had the Misfortune of Being Imprest into His Britanic Majesty’s Service and I Sent my Protection to Mr. Wm. Lyman American Council in London and he sent My Protection Back to me again Saying that he Could not Be of any Service to me as he was informed that I had Voluntaryly entered But I Can Prove to the Contrary that I never Did Nor never will enter So I hope Your Honour will be so kind to see into the Affair and get me Clear if Posible And it will Be taken as the greatest Favour you Can Confer upon Your Most Humble Servant as I am very Much Distressed Both in Mind and Circumstance
                  From Youer ever Humble Obt. Servt.
                  
                     Thomas Williams 
                     
                  
               